Citation Nr: 0718318	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-18 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a skin condition, 
characterized as seborrheic dermatitis, onycholysis of the 
hands, and lichen simplex of the feet, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased initial rating for bilateral 
hearing loss, evaluated as 0 percent (i.e. noncompensable) 
disabling from September 2000 to May 2005, and 10 percent 
thereafter.

3.  Entitlement to service connection for disease of the 
auditory canal (claimed as chronic ear infections).

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1965 to September 1967, and had subsequent inactive 
duty for training (INACDUTRA) with the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from February 2000, May 2001, and June 2003 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In February 2000, the RO 
denied the veteran's claim for service connection for a low 
back disability, including as secondary to service-connected 
residuals of a shell fragment wound of the left calf.  In 
January 2001, he filed a notice of disagreement (NOD) and, in 
response, the RO issued a statement of the case (SOC) in 
September 2002.  He filed a timely substantive appeal in 
November 2002.  Although the RO did not certify this claim to 
the Board, the appeal has been perfected.  So the Board has 
jurisdiction.  See 38 C.F.R. § 20.200 (2006).  

In the May 2001 decision, the RO granted a claim for service 
connection for left ear hearing loss, but denied right ear 
hearing loss.  In the June 2003 decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
0 percent rating effective from September 2000.  He appealed 
the initial rating assigned.  In a more recent June 2005 
decision, the RO increased the rating for bilateral hearing 
loss from 0 to 10 percent effective from May 2005.  He has 
continued the appeal.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the greatest 
possible benefit unless he specifically indicates otherwise).

In the May 2001 decision the RO also denied the veteran's 
claims for service connection for an ear disease, and an 
increased rating for a skin condition.  In an August 2003 
letter, he said he had had right ear surgery in January 2003 
and was out of work for six weeks.  He requested a total 
temporary disability rating based on this period of 
convalescence.  See 38 C.F.R. § 4.30 (2006).  This claim has 
not been adjudicated by the RO, it is referred to the RO for 
appropriate action.  The Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2006).

The claims for service connection for an ear disease and low 
back disability, is REMANDED to the RO via the Appeals 
Management Center (AMC).  VA will notify the veteran if 
further action is required on his part. 


FINDINGS OF FACT

1.  The veteran's skin condition affects more than 5 percent, 
but less than 20 percent of his body and exposed areas; it is 
manifested by itchy, flakey skin on his scalp, hands, and 
feet; he also has cracked skin, lesions and onycholysis of 
the nails on his hands; he does not have marked disfigurement 
or systemic manifestations; he has been treated with 
antifungal medication and antihistamines, but not 
corticosteroids.  

2.  Prior to May 13, 2005, the veteran had no worse than 
level II hearing acuity in either ear; since May 2005, he has 
had no worse than level II hearing acuity in his left ear and 
level V in his right.  


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 30 percent rating, but 
no greater, for the veteran's skin condition.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7806 
(2002); 38 C.F.R. 
§ 4.118, DC 7806 (2006).  

2.  The criteria are not met for an initial rating higher 
than 0 percent prior to May 2005 and higher than 10 percent 
thereafter, for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) held that the VCAA applies "generally to all five 
elements of a claim for service connection."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006) 
(noting that the five elements of a claim consist of (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).

The RO sent the veteran a VCAA notice letter in May 2005 
regarding his claims for increased ratings for bilateral 
hearing loss and a skin condition, and service connection for 
an ear disease.  The letters provided him with notice of the 
evidence necessary to support his claims that were not 
on record at the time the letters were issued, the evidence 
VA would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The May 2005 letter also specifically 
requested that he submit any evidence in his possession 
pertaining to his claims.  Thus, the content of the letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

A March 2006 supplemental SOC (SSOC) and a letter issued 
later that month provided notice on the rating and effective 
date elements.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case 
notice was provided after the initial denials.  The timing 
deficiency was cured, however, by readjudication of the 
claims in a September 2002 SOC and November 2006 SSOC.  
Mayfield v. Nicholson 444 F.3d 1328 (Fed. Cir. 2006).  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), VA outpatient and inpatient 
treatment records, and private medical records from the 
Hearing Clinic, Energizer Inc., Dr. Schultz, and Dr. 
Williford.  In addition, VA examinations were provided in 
February 2001, August 2002, June 2003, May 2005, and October 
2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Skin Condition and Bilateral Hearing Loss

Rating-In General

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2.  
See, too, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This case applies to the claim concerning the skin condition 
because the veteran appealed an established, existing rating 
for this condition.  On the other hand, he appealed the 
initial rating assigned for his bilateral hearing loss.  The 
Board, in turn, must also consider whether he is entitled to 
a "staged" rating to compensate him for times since the 
effective date of his grant when this condition may have been 
more severe than at others.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

Skin Condition

The schedular criteria by which dermatological disorders are 
rated changed during the course of this appeal.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002) (effective August 30, 2002) 
(codified at 38 C.F.R. § 4.118 (2006)).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  VA's General Counsel has held that when a new statute 
is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it 
applies. If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003 (2003); 69 Fed. Reg. 25179 
(2004).

The veteran's skin condition, characterized as seborrheic 
dermatitis with onycholysis of the hand and lichens simplex 
of the feet, is currently rated as 10 percent disabling under 
DC 7806, rating dermatitis or eczema.  38 C.F.R. § 4.118, DC 
7806.

Under the old rating criteria, evidence of slight, if any, 
exfoliation, exudation, or itching caused by eczema (if on a 
nonexposed surface or small area) warrants a noncompensable 
evaluation.  Exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area warrants a 10 percent 
evaluation.  Constant exudation or itching, extensive 
lesions, or marked disfigurement warrants a 30 percent 
evaluation, while a 50 percent evaluation requires 
ulceration, extensive exfoliation, or crusting and systemic 
or nervous manifestations, or exceptional repugnance.  38 
C.F.R. § 4.118, DC 7806 (2002).

The revised rating criteria provide a 10 percent evaluation 
for dermatitis or eczema covering at least 5 percent, but 
less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or the need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating requires evidence of exposure 
from 20 percent to 40 percent of the entire body or 20 
percent to 40 percent of exposed areas affected; or the need 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent evaluation requires evidence of exposure to more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected; or the need for constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. § 4.118, DC 7806 (2006).

VA outpatient treatment (VAOPT) records indicate, in July 
2004, he was treated with Lidex (an anti-itch cream) and oral 
Lamisil (an antifungal medication).  A July 2005 VA hospital 
discharge summary indicates he was also treated with 
Hydroxyzine (an antihistamine).  There is no evidence that he 
has been treated with a corticosteroid.  Photos of his hands 
show his nails were affected and he had flaking, cracked skin 
with lesions.  

The most recent October 2006 VA examination indicates the 
veteran's skin condition affected his scalp, face, hands and 
feet.  He had itchy, flakey skin on his scalp and face; 
itchy, rough, cracked hands; and itchy feet.  He did not have 
any systemic symptoms.  The condition affected greater than 5 
percent but less than 20 percent of his body and exposed 
areas.  He had been treated with selenium sulfide (used to 
treat dandruff), Nizoral (a topical antifungal cream), and 
Amlactin (a moisturizing cream).  

The evidence indicates a higher 30 percent rating is 
warranted under the old criteria because of constant itching.  
While there was no specific opinion as to whether this 
symptom was constant, the outpatient treatment and 
examination reports indicate that itching has been present 
for a number of years and has required ongoing medication.  

A higher rating than 30 percent is not warranted, however, 
because there is no evidence of ulceration, extensive 
exfoliation or crusting, systemic or nervous manifestation, 
and the condition is not exceptionally repugnant.  Similarly, 
a rating higher than 30 percent is not warranted under the 
new criteria because the condition does not affect more than 
40 percent of the body or exposed area, or require near-
constant systemic therapy.  

The veteran's skin condition may also be rated under DC 7813, 
as dermatophytosis, however, the old and new versions of this 
DC refer back to DC 7806 for specific rating criteria and the 
result would be the same.  38 C.F.R. § 4.118, DC 7813 (2002 & 
2006).

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran's skin condition has not required any periods of 
hospitalization since service.  The veteran has also not 
indicated, nor does the record suggest, that this condition 
interferes with employment.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted. 38 C.F.R. § 3.321(b)(1).

Bilateral Hearing Loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 0 
percent (i.e., noncompensable) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz.  38 C.F.R. § 4.85(a), (d).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, DC 6100, 
Table VI; 38 C.F.R. § 4.85(b) and (e).  See also Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992). 

The report of a February 2001 VA audiological evaluation 
reveals the veteran's puretone thresholds, in decibels, were 
as follows:


1000
2000
3000
4000
Left
30
25
45
30
Right
40
30
30
25

Speech audiometry revealed speech recognition ability was 90 
percent in the right ear and 86 percent in the left ear.  In 
applying the results of this audiological examination to 
38 C.F.R. § 4.85, Table VI , the veteran had level II hearing 
acuity in both ears.  This in turn correlates to a 
noncompensable or 0 percent disability rating under DC 6100.  
38 C.F.R. § 4.85, Table VII.

The report of a June 2003 VA audiological evaluation reveals 
the veteran's puretone thresholds, in decibels, were as 
follows:


1000
2000
3000
4000
Left
25
25
45
30
Right
55
55
60
55

Speech audiometry revealed speech recognition ability was 90 
percent in the left ear and 84 percent in the right ear.  In 
applying the results of this audiological examination to 
38 C.F.R. § 4.85, Table VI , the veteran had level II hearing 
acuity in both ears.  This in turn correlates to a 
noncompensable or 0 percent disability rating under DC 6100.  
38 C.F.R. § 4.85, Table VII.

The report of a May 2005 VA audiological evaluation reveals 
the veteran's puretone thresholds, in decibels, were as 
follows:


1000
2000
3000
4000
Left
30
25
40
25
Right
65
65
60
65

Speech audiometry revealed speech recognition ability was 74 
percent in the right ear and 80 percent in the left ear.  In 
applying the results of this audiological examination to 
38 C.F.R. § 4.85, Table VI , the veteran had level II hearing 
acuity in the left ear and level V in the right ear.  This, 
in turn, correlates to a 10 percent rating under DC 6100.  38 
C.F.R. § 4.85, Table VII.

The report of a October 2006 VA audiological evaluation 
reveals the veteran's puretone thresholds, in decibels, were 
as follows:


1000
2000
3000
4000
Left
45
50
55
55
Right
60
50
60
65

Speech audiometry revealed speech recognition ability was 82 
percent in both ears.  In applying the results of this 
audiological examination to 38 C.F.R. § 4.85, Table VI , the 
veteran had level IV hearing acuity in both ears.  This, in 
turn, correlates to a 10 percent rating under DC 6100.  38 
C.F.R. § 4.85, Table VII.  

The veteran also submitted a report of a March 2005 
audiological evaluation from the Hearing Clinic and a report 
of hearing tests conducted by Energizer, Inc.  These tests, 
however, did not conform with the standards used by VA to 
assess hearing impairment.  See 38 C.F.R. § 4.85.  
Specifically, puretone threshold results were not given for 
the 3000 Hertz level at the Hearing Clinic, and it is unclear 
whether the Maryland CNC speech discrimination test was used.  
Speech discrimination scores were not given by Energizer, 
Inc.  So the results from these tests can not be used to 
evaluate the severity of his hearing impairment for VA 
purposes.

38 C.F.R. § 4.86 provides an alternative means of rating the 
veteran's bilateral hearing loss if there is evidence of 
exceptional patterns of hearing impairment.  According to the 
results of the May 2005, he had an exceptional pattern of 
hearing impairment in his right ear because there was a 55 or 
greater decibel loss at 1,000, 2,000, 3,000 and 4,000 Hertz.  
See 38 C.F.R. § 4.86(a).  This means his hearing impairment 
can also be considered under Table VIA, based only on 
puretone threshold average.  

In applying the results of the May 2005 audiological 
examination to Table VIa, he had level I hearing acuity in 
the left ear and level V in the right ear.  This, in turn, 
correlates to a 0 percent rating under DC 6100.  
38 C.F.R. § 4.85, Table VIa.  So using Table VI, which 
measures hearing acuity both by puretone threshold and speech 
discrimination, is actually more favorable to the veteran.  

The veteran's bilateral hearing loss has not required any 
periods of hospitalization since service.  The veteran has 
also not indicated, nor does the record suggest, that this 
condition interferes with employment.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

In sum, the results of audiological testing indicate a 0 
percent (i.e. noncompensable) rating is warranted prior to 
May 2005 and a 10 percent rating is warranted thereafter.  
For these reasons and bases, the claim for an increased 
rating for bilateral hearing loss must be denied because the 
preponderance of the evidence is unfavorable-meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

A 30 percent rating is granted for the veteran's skin 
condition, subject to the laws and regulations governing the 
payment of VA compensation.

The claim for an increased rating for bilateral hearing loss 
is denied.  The claim for service connection for a low back 
disability is also denied.



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, the SMRs provide evidence that the veteran had 
an ear infection a month after he entered active duty, but 
before he went to Vietnam.  There is also evidence he had ear 
infections in the 1970s and 1980s and had to undergo ear 
surgery in 2003.  He said he was told his ear disease was 
related to Vietnam and a VA nurse practitioner said it was 
conceivable but difficult to prove.  Based on this evidence, 
a medical opinion is needed to clarify whether the veteran's 
current right ear condition is at least as likely as not 
related to the ear infection he had during his military 
service or otherwise related to his military service.

Statements from the veteran dated in May 2003 indicate he had 
surgery in January 2003 at the VA Medical Center in Durham, 
North Carolina.  He said he was told the bones in his right 
ear had deteriorated and needed to be reconstructed.  He said 
that Dr. Hunter told him she thought the ear disease was 
caused by dirty water in South Vietnam.  The report of the 
May 2005 VA ear examination indicates the veteran had a 
tympanomastoidectomy in 2003.  He had slight mucus on the 
right ear drum.  The examiner noted minimal active ear 
disease in the right ear and no ear disease in the left ear.

With regard to records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain the relevant records, until and unless it determines 
further requests would be futile.  38 C.F.R. § 3.159(c)(2).  
Moreover, VA is deemed to have constructive notice of the 
existence of any evidence, including treatment records, in 
the custody of a VA facility.  See Bell v. Derwinski, 2 Vet. 
App. 611, 612 (1992).  In this case, VA has a duty to seek 
the records from the Durham VAMC pertaining to the right ear 
surgery reportedly performed in 2003.

The only VCAA notice provided to the veteran was contained in 
a May 2001 letter.  The letter, however, did not tell the 
veteran what the evidence needed to show to substantiate his 
claim.  The veteran has not demonstrated actual knowledge of 
the necessary evidence.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
that includes notice of the evidence 
necessary to substantiate the claim for 
service connection for a low back 
disability.

2.  Send the veteran a letter requesting 
that he provide the full name and address 
for Dr. Hunter.  Then send Dr. Hunter a 
letter requesting an opinion as to the 
etiology of the veteran's current ear 
condition.  Specifically, ask the 
physician whether the veteran's ear 
condition is at least as likely as not 
related to his military service, including 
swimming and bathing in a river in 
Vietnam.  Inform the physician that the 
veteran's service medical records indicate 
he had an ear infection one month after he 
entered the military, but before he went 
to Vietnam.  His service military records 
are otherwise unremarkable for ear 
infections.  Also ask the physician to 
provide the rationale and bases for his or 
her opinion.

2.  Schedule the veteran for a VA 
examination to assess whether his current 
right ear condition is related to his 
military service, including swimming and 
bathing in a river in Vietnam and a 
January 1966 ear infection.  The examiner 
is asked to express an opinion as to 
whether the current right ear condition is 
at least as likely as not (50 percent 
probability or more) related to his 
military service.  

The claims folder and a copy of this remand 
must be made available to the examiner for 
review.  The examiner is asked to note that 
he or she has reviewed the claims folder.

3.  After completion of the above, if the 
claims are not fully granted, issue an 
SSOC, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


